Title: To Thomas Jefferson from Joseph H. Nicholson, 19 November 1802
From: Nicholson, Joseph H.
To: Jefferson, Thomas


          
            Sir
             [Nov.] 19. 1802
          
          I have lately seen it announced in the public Prints that a Convention has been entered into by Spain and the United States for the purpose of settling existing diferences relative to certain commercial Spoliations; and that Commissioners are to be appointed to carry this Object into Effect.
          The Place of Commissioner under this Convention will be an important, and I presume, in some Degree, a lucrative one. The United States, no Doubt, will furnish a number of able men well qualified to fill it, and you will of course be under no dificulty in selecting a proper Character for the appointment. It is therefore with very great Difidence, that I beg Permission to draw your atention to Col. Thomas Rodney, the Father of my early and valued Friend Cæsar A. Rodney of Delaware. I believe you are not personally acquainted with him, but I am sure if you were, you would hold him in high Estimation, as well for the qualities of his Heart, as for the Excellence of his Understanding and the Soundness of his Principles. He is at present in Obscurity, but is an old, and I believe is universally admitted to have been a faithful servant of the Public. From 1776 to 1787 he was constantly either in the field or the Cabinet. He was a member of the State convention of Delaware in 1776, in the Council of Safety likewise, and bore his Part in many of our warmest Engagements. He served as a Volunteer in the gloomy Month of December 1776, and for his Gallantry and good Conduct at the Battle of Princeton, had a Major’s Command conferr’d on him. For several Years he was a Member of the old Congress, & considerable Time Judge of the Admiralty Court  the State Legislature till the Tories gained? . Since that Period he has suffered much, and has experienced the most severe Persecutions. But Persecution has not broken his spirits, nor has Misfortune impaired the Vigor of his Mind. The Temperance and Regularity of his Life secure him an uncommon Stock of good Health, and constant and laborious Research give full Employment to his mental Faculties. But he is poor—is entirely dependent on his Son; and that Son I know to be dependent on his professional Pursuits, the Emoluments of which must hereafter necessarily be diminished. If under these Circumstances and upon farther Enquiry, you should think him worthy of the Place of Commissioner under the Spanish Convention (and his Experience in Admiralty Cases, would, perhaps, peculiarly fit him for it) you would render an essential Service to a most deserving man by conferring it upon him, and I am persuaded would highly gratify some of the best Whigs in Delaware.
          I have too little Confidence in my own Judgment to vinture the Recommendation of a character to fill so important an Appointment upon bare Opinions of my own, but ever since I have thought that a Value would be set on Revolutionary Services by the Federal Executive, I have been anxious that this venerable Man should be provided for, and have taken some Pains to make the necessary Enquiries about him—The Information I have uniformly received has corroborated my own Opinion both as to his Character and Talents—
          Permit me to offer you my Congratulations on the recent Triumphs of Republican Principles, and to add that
          I am, Sir, with the highest Respect & Consideration yr. Ob. Servt.
          
            Joseph H. Nicholson
          
         